Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed 7/12/2019 is made of record.  Claims 1-9 are amended; claims 10-12 are added; and claims 1-12 are currently pending in the application.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/754,265. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a superabsorbent polymer composition comprising superabsorbent polymer particles comprising a crosslinked polymer of water-soluble ethylenically unsaturated monomers including acid groups, of which at least a part are neutralized; a chelating agent including EDTA or an alkali metal salt thereof; and a mixture of organic acid and a silicate based salt in overlapping amounts.
Claims in present application are silent with respect to agent for controlling a particle size.
However, claims use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections

Claims 8 (line 4) and 11 (line 2) are objected to because of the following informalities: Claims 8 and 11 recite “ppmw” and should read “ppm”.  Appropriate correction and/or clarification to the typographical error are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the chelating agent comprises a sodium salt of EDTA (EDTA-2Na), ethylene diamine tetraacetic acid, … or triethylene tetraamine hexaacetic acid” and fails to further limit the chelating agent to either “EDTA or an alkali metal salt thereof”.  Specifically, the species of chelating agent required in independent claim 1 is in the alternative in dependent claim 2 and not required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (KR 2019-0035313 A with a filing date of 9/26/2017).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
It is noted that Lee et al (KR 2019-0035313 A) is in Korean.  A copy of the machine translation into English is provided with this office action.  All line/paragraph citations in the body of rejection below is to the machine translation.
Regarding claims 1, 2 and 4, Lee et al disclose a superabsorbent resin which comprises a basin resin powder comprising a cross-linked polymer of a water-soluble ethyelenically unsaturated monomer having at least partially neutralized acidic groups (abstract) which reads on the superabsorbent polymer particles of present claim 1.  See example 4 wherein the composition comprises GS-410N (i.e. reads on superabsorbent polymer, see page 7, line 11), citric acid (i.e. reads on organic acid in present claims 1 and 4), sodium metasilicate (i.e. reads on silicate-based salt in present claim 1) and EDTA-2Na (i.e. reads on the chelating agent in present claims 1 and 2).
Regarding claim 3, see example 4, wherein the composition comprises 100 parts by weight of superabsorbent polymer (page 7) and includes 1 part by weight of EDTA-2Na (i.e. reads on the amount of chelating agent in present claim 3.
Regarding claims 5-6, Lee et al teach that organic acid treated silicate may comprise 97 to 99% by weight of an organic acid and 1 to 3% by weight of silicate of an alkali metal (page 3, lines 27-28).
Regarding claim 7, see example 4, wherein citric acid w/ silicate is present in amounts of 2.02 parts by weight (page 8, Table).
Regarding claim 8, superabsorbent polymer composition does not contain any iron (i.e. reads on 3 ppm or less of iron which includes zero).
Regarding claim 9, superabsorbent polymers are used in sanitary articles such as diapers (page 1, lines 6-7).
Regarding claim 12, see example 4, wherein sodium metasilicate is used to prepare the superabsorbent polymer composition (page 7, line 31).

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sandin et al (US 2021/0137754 A1 with a PCT filing date of 4/27/2018).
Regarding claims 1 and 2, Sandin et al disclose a super absorbent polymer composition that comprises superabsorbent polymer particles including a cross-linked polymer of a water soluble ethylenically unsaturated monomer containing an acidic group, at least a part of said acidic groups being neutralized (i.e. reads on the superabsorbent polymer particles in present claim 1); antimicrobial agent that comprises a chelating agent containing EDTA or an alkali metal salt thereof (i.e. reads on the chelating agent in present claims 1 and 2); a mixture of an organic acid (i.e. reads on the organic acid in present claim 1) and a silicate-based salt (abstract) which reads on the silicate-based salt in present claim 1.
Regarding claim 3, Sandin et al teach that chelating agents are contained in amounts of 0.1 to 5 parts by weight based on 100 parts by weight of the super absorbent polymer particles (paragraph 0045) which reads on the amount of chelating agent in present claim 3.
Regarding claim 4, Sandin et al teach that organic acids may include citric acid, maleic acid, fumaric acid and lactic acid (paragraph 0051).
Regarding claim 5, Sandin et al teach that silicate salts can be in the form of a salt in which a silicate anion is ionically bonded with a cation of alkali metal (paragraph 0047).  
Regarding claim 6, Sandin et al teach that mixture of organic acid and silicate-based salt may include 90 to 99.5% by weight of organic acid based on the total weight of the mixture (paragraph 0050).
Regarding claim 7, Sandin et al teach that mixture of organic acid and silicate-based salt may be present in amounts of about 0.5 to about 5 parts by weight based on 100 parts by weight of the super absorbent polymer (paragraph 0052).
Regarding claims 8 and 11, Sandin et al teach that super absorbent polymer composition may further contain residual iron ions derived from monomer composition comprising the water-soluble ethylenically unsaturated monomer and initiator in amounts of 3 ppm or less or 0.1 to 3 ppm with respect to the total monomers (paragraph 0095).
Regarding claim 9, Sandin et al teach a disposable absorbent hygiene product (abstract)
Regarding claim 10, Sandin et al teach that chelating agent further includes cyclohexane diamine tetraacetic acid (see claim 12).
Regarding claim 12, see example 1, wherein the composition comprises sodium metasilicate (paragraph 0125).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al (US 2003/0135172 A1) in view of Carlucci et al (WO 00/51651).
Regarding claims 1, 2, and 4, Whitmore et al teach a sprayable blend comprising superabsorbent polymers particles (abstract) which reads on superabsorbent polymer particles in present claim 1.  See example 1, wherein the superabsorbent polymer particles are prepared from acrylic acid and ethoxylated trimethylolpropane triacrylate and is neutralized with aqueous sodium hydroxide solution (paragraph 0242) which reads on crosslinked polymer of water-soluble ethylenically unsaturated monomers including carboxylic acids, of which at least a part are neutralized in present claim 1.  Superabsorbent polymer particles contain odor control means.  Odor control materials known in the art include chelants, antimicrobial agents, silica, and mixtures thereof (paragraph 0112).  Chelants prevent malodors by complexing organic molecules or metal ions present in body fluids and preferably include ethylenediaminetetraacetic acid (paragraph 0114) which read on chelating agent EDTA in present claims 1 and 2. The antimicrobial agents may include any chemical capable of preventing growth of microorganisms and is capable of binding to the superabsorbent material.  Preferred are those that can prevent the growth of microorganisms typically found in body fluids and include acids (paragraph 0116).  Examples of acids include ascorbic acid, citric acid (paragraph 0119) which read on organic acid in present claims 1 and 4.
Whitmore et al silent with respect to silicate-based salt.
However, Carlucci et al in the same field of endeavor teach absorbent articles for controlling odors associated with bodily fluids, which comprise chelating agents and an additional odor control agent (abstract).  Most preferably chelating agent is ethylene diamine tetraacetate (page 15, 3rd full paragraph).  Odor control agents may be categorized with respect to the mechanism by which the malodor detection is reduced or prevented.  For example, odor control agents which chemically react with malodorous compounds or with compounds which produce malodorous degradation products thereby generating compounds lacking odor or having an odor acceptable to consumers may be utilized.  Suitable odor control agents include silicas (page 16, 4th and 5th full paragraph).  Particularly suitable as an additional odor control agent is silica and may be provided from sources such as metal silicates including sodium silicate (page 17, 5th full paragraph).  Therefore, in light of the teachings in Carlucci et al and given that Whitmore contemplates using a mixture of odor control agents including chelating agents, silica and organic acids, it would have been obvious to one skilled in art prior to the filing of present application, to include any of the odor control agents, such as sodium silicate, of Carlucci et al, as an additional odor control agent, in the superabsorbent polymer composition, of Whitmore et al, for providing additional odor control means, absence evidence to the contrary.
Regarding claim 3, Whitmore et al teach that chelants are used in amounts of 1 to 30% by weight (paragraph 0151) which overlaps with the amount of chelating agent in present claim 3.
Regarding claim 5, examples of additional odor control agents, in Carlucci et al, include silica in the form of sodium silicate (page 17, 5th full paragraph).
Regarding claim 8, superabsorbent polymer composition does not contain any iron (i.e. reads on 3 ppm or less of iron which includes zero).
Regarding claim 9, Whitmore et al teach that absorbent article is used in hygiene products (paragraph 0002).
Regarding claim 10, examples of amino carboxylate chelating agents, in Carlucci et al, include EDTA, diethylene triamine pentaacetic acid and mixtures thereof (page 15, 2nd full paragraph).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al (US 2003/0135172 A1) in view of Carlucci et al (WO 00/51651) and Hruza (US 2017/0173207 A1).
The discussion with respect to Whitmore et al and Carlucci et al in paragraph 15 above is incorporated here by reference.
Whitmore et al and Carlucci et al are silent with respect to amount of organic acid in the mixture of organic acid and silicate-based salt, and the amount of mixture of organic acid and silicate-based salt.
However, Hruza teaches an absorbent pad including super absorbent particles intermixed with odor control material wherein the odor control material is a particulate material including one or more fatty acids (abstract).  See example 1, wherein the odor control material included 4.2 wt% of oleic acid, 2.8% by weight of stearic acid (i.e. both read on the organic acid in present claims) and 2 wt% of silica as an anticaking agent (paragraph 0032).  Amorphous silica is present in amount of 0.1 to 2 wt% to prevent clumping (paragraph 0024).  Hence, it is the Office’s position that amount of silica in the exemplary embodiment can be present in lower amounts than 2 wt% and consequently amount of fatty acids in the odor control agent overlaps with the amount of organic acid in the mixture of organic acid and silicate-based salt in present claim 6.  In the absorbent pad of a diaper, between 0.5 to 5 grams of the odor control material may be sufficient to control odors (paragraph 0020) which overlaps with the amount of the mixture of organic acid and silicate-based salt in present claim 7.  Therefore, in light of the teachings in Hruza and given that Carlucci et al teach that silicas can include silicate salts such as sodium silicate, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of organic acid and silicate-based salt in overlapping amounts, for above mentioned advantages, absent evidence to the contrary.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmore et al (US 2003/0135172 A1) in view of Carlucci et al (WO 00/51651) and Dhooge et al (EP 2915547).
It is noted that EP 2915547 (EP) is being utilized for date purposes. However, US equivalent for EP, namely, Dhooge et al (US 2017/0216481 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
The discussion with respect to Whitmore et al and Carlucci et al in paragraph 15 above is incorporated here by reference.
Whitmore et al and Carlucci et al are silent with respect to amount of residual iron ions.
However, Dhooge et al in the same field of endeavor teach hygiene article comprising an effective odor control system comprising a chelating agent to reduce malodors of bodily fluids (abstract).  In a preferred embodiment, said odor control comprises a chelating agent that prevents malodors of being formed by slowing down the breakdown of blood and blood components.  The chelating agent makes sure that essential components for degradation reactions, such as iron ions, are made unavailable in the environment (paragraph 0060).  Therefore, in light of the teachings in Dhooge et al and given that chelating agent is present in the composition, of Whitmore et al, in overlapping amounts, one skilled in art prior to the filing of present application would have a reasonable basis to expect any iron ions to be present in the monomer composition to be chelated and free iron ions to be present in overlapping amounts (i.e. less than 3 ppm or 0.1 to 3 ppm), absent evidence to the contrary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764